DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 20 are pending for examination.  Claims 1, 8, and 15 are amended.
References were cited in previous office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadika et al., (US PUB 2016/0308900 hereinafter Sadika) in view of Roth et al., (US PUB 2016/0077901 hereinafter Roth).

As to claim 1, Sadika teaches a method, comprising:
	Receiving (“…requests/responses) to and from the server from all client devices, via an API...” element request 510A of figure 5 and para. 0028, 0034), from a client device, a request for [graphical user] metadata (GUM) to generate a [graphical user interface] of an application program interface (API) associated with the GUM (“…determine/generate/build, based at least in part on the identified one or more characteristic data points, one or more characteristic data models, in which a characteristic data model may represent an expected input to the API and/or an expected output of the API…” para. 0061) wherein the request is directed to a [well-known GU]M endpoint of the API (“in RESTful API architecture, the API is typically structured using a plurality of Uniform Resource Locators (URLs) in which the objects are endpoints, including the URL parameters or "methods" allowed per end point, e.g., GET, PUT, POST, AND/OR DELETE...” para. 0043 - 0044); 
determining whether the requested GUM is located at the well-known GUM endpoint of the API (“validator module 144 may contain flow validate 405, structure validate 410, fields validate 415, validate source entity/wisdom of crowds 420, behavior validate 425, and/or relation validate 430. In some embodiments, these (and/or other) sub-modules may be implemented in order to validate received characteristic data 
in response to determining, by a processing device, that the [well-known GU]M endpoint (“…determine/generate/build, based at least in part on the identified one or more characteristic data points, one or more characteristic data models, in which a characteristic data model may represent an expected input to the API and/or an expected output of the API…” para. 0061, 0086, and 0087): 
generating a [GU]M response corresponding to [the GU]M (element 310B “Response” of figure 3); and 
providing the [GU]M response corresponding to the [GU]M to the client device (element 380B “Pass the response to the client” of figure 3); and 
in response to determining, by the processing device, that the requested GUM is not located at the well-known endpoint does not correspond to the [GU]M, providing an error message to the client device (“…if at steps 570A/570B the API call is invalidated (when compared, matched, or otherwise validated against the relevant characteristic data models), depending on, e.g., the severity of the invalidity, the processor may either block the API call (steps 580A/580B) and activate an alert protocol (steps 590A/590B) (e.g., recording an alert and/or generating an alert on a visual alert timeline), or simply activate an alert protocol without blocking the API call (e.g., if the invalidity is not considered severe or threatening. If the API call is blocked and an alert protocol is activated, then at steps 592A/592B, in some embodiments an error may be .
While Sadika teaches visual display a plurality of API URL endpoints (figure 7 and para. 0045), input and output device such as mouse, monitor, etc. (para. 0038).  It would have been obvious for one skill in the art to recognize that GUI is common for displaying.  Sadika does not but Roth teaches graphical user interface (“GUI 1000” para. 0216, 0220 - 0221). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sadika by adopt the teachings of Roth because Roth would provide graphical user interface for client make API calls to server and display result (para. 0221).  Roth also teaches Rest API endpoints (figure 1 and para. 0284, 0290).  Sadika implements the system having user interface (para. 0071 – 0081) to emerge graphical user interface to provide friendly interactive environment.  

As to claim 2, Sadika modified by Roth teaches the method of claim 1, Sadika teaches further comprising encoding the [GU]M response according to a JavaScript Object Notation (JSON) format (“…Depending on the API architecture (e.g., RESTful, SOAP, XML-RPC, WSDL, etc.), the type of data protocol (e.g., JSON, XML, YAML, etc.),..” para. 0042).
Sadika does not but Roth teaches graphical user interface (“GUI 1000” para. 
0216, 0220 - 0221). 


As to claim 3, Sadika modified by Roth teaches the method of claim 1, Sadika teaches wherein the API is a representational state transfer (REST) API (“…Depending on the API architecture (e.g., RESTful, SOAP, XML-RPC, WSDL, etc.), the type of data protocol (e.g., JSON, XML, YAML, etc.)...” para. 0042).

As to claim 4, Sadika modified by Roth teaches the method of claim 1, Sadika teaches further comprising: 
Automatically (“…automated process…” para. 0062 and 0096) generating and providing the [GU]M response in response to receiving the request for the [GU]M.
Sadika does not but Roth teaches graphical user interface (“GUI 1000” para. 
0216, 0220 - 0221). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sadika by adopt the teachings of Roth because Roth would provide graphical user interface for client make API calls to server and display result (para. 

As to claim 5, Sadika modified by Roth teaches The method of claim 1, Sadika teaches wherein the [GU]M response comprises information associated with automatically generating a user interface (UI) for create, read, update, and delete (CRUD) operations on data managed by a plurality of endpoints associated with the API (“in RESTful API architecture, the API is typically structured using a plurality of Uniform Resource Locators (URLs) in which the objects are endpoints, including the URL parameters or "methods" allowed per end point, e.g., GET, PUT, POST, AND/OR DELETE. (In this configuration, GET is used to retrieve data, PUT is commonly used to update/replace an object...” para. 0043 - 0044).
Sadika does not but Roth teaches graphical user interface (“GUI 1000” para. 
0216, 0220 - 0221). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sadika by adopt the teachings of Roth because Roth would provide graphical user interface for client make API calls to server and display result (para. 0221).  Roth also teaches Rest API endpoints (figure 1 and para. 0284, 0290).  Sadika implements the system having user interface (para. 0071 – 0081) to emerge graphical user interface to provide friendly interactive environment.  

As to claim 6, Sadika modified by Roth teaches the method of claim 5, Sadika teaches wherein the information comprises at least one of: an identifier corresponding to one of a plurality of endpoints of the API (“…identifying one or more first characteristic data points of each request ...” para. 0008 and 0011) or at least one of a plurality of validation rules associated with the API (“Validator module 144” para. 0034).

As to claim 7, Sadika modified by Roth teaches the method of claim 6, Sadika teaches wherein the information further comprises at least one of: textual labels associated with the API (para. 0071-0081 shows text labels of fields) or help text associated with the API.

As to claim 8, this is an apparatus claim of claim 1.  See rejection for claim 1 above.  Further, Sadika teaches a memory (“memory”, para. 0008).
 
As to claims 9 - 14, see rejections for claims 2 – 7 above respectively.

As to claim 15, this is a non-transitory computer-readable storage medium claim of claim 1.  See rejection for claim 1 above.  Further, Sadika teaches non-transitory computer-readable storage medium including instructions (“…non-transitory processor-readable storage medium that may store instructions, which when executed by the processor…” para. 0027). 

As to claim 16, see rejection for claim 3 above.

As to claim 17, see rejection for claim 5 above.

As to claim 18, Sadika modified by Roth teaches the non-transitory computer-readable storage medium of claim 17, Sadika does not but Roth teaches wherein the processing device is further to automatically generate the UI in response to receiving the GUM response (“…a user enters a search for restaurants in San Mateo, Calif. into the user interface 1000….” Figures 10 and para. 0217).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sadika by adopt the teachings of Roth because Roth would provide graphical user interface for client make API calls to server and display result (para. 0221).  Roth also teaches Rest API endpoints (figure 1 and para. 0284, 0290).  Sadika implements the system having user interface (para. 0071 – 0081) to emerge graphical user interface to provide friendly interactive environment.  

As to claims 19 - 20, see rejections for claims 6 - 7 above.


Response to Arguments

Rejection Under 35 USC § 103 (pages 7 – 9 of remark)


Applicant argued that (“…Nevertheless, claim 1 has been amended to recite: "receiving, from a client device, a request for graphical user metadata (GUM) to generate a graphical user interface of an application program interface (API) associated with the GUM" merely to clarify the "graphical user" feature. Specifically, the Office action cites to Roth, GUI 1000 and paragraphs [0216], and [0220-0221]. (Office action, pg. 5). The cited portions or Roth merely illustrate a graphical user interface of a computer system. Applicant does not find, in the cited portions or elsewhere, graphical user metadata to generate a graphical interface of an API. Applicant also notes that the deficiencies is not remedied by Sadika, which also does not teach or suggest the feature and is not relied upon to do so” (para. 9 of remark).
In response,
It is combination of Sadika and Roth, not any alone, teaches claimed limitations of claim 1.  Sadika teaches amended limitations of “to generate …” because Sadika determines/generates/builds one or more characteristic data models, based at least in part on the identified one or more characteristic data points, wherein a characteristic data model may represent an expected input to the API and/or an expected output of the API including the endpoint (para. 0043, 0061, 0084 – 0087).  See rejection above.
While Sadika teaches visual display a plurality of API URL endpoints (figure 7 and para. 0045), input and output device such as mouse, monitor, etc. (para. 0038).  It would have been obvious for one skill in the art to recognize that GUI is common for graphical user interface (“GUI 1000” para. 0216, 0220 - 0221). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention was made to modify Sadika by adopt the teachings of Roth because Roth would provide graphical user interface for client make API calls to server and display result (para. 0221).  Roth also teaches Rest API endpoints (figure 1 and para. 0284, 0290).  Sadika implements the system having user interface (para. 0071 – 0081) to emerge graphical user interface to provide friendly interactive environment.  

Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
De Magalhaes, (US PUB 2015/0331675), discloses endpoint management system providing an application programming interface proxy service (title, abstract, and figures 1 – 5).
Allen, (US PAT 9,015,730), discloses REST APIs allowing client to perform stateless HTTP operations against simple URL endpoints to access remote networked computing resources (title, abstract, and figures 1 – 4).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763.  The examiner can normally be reached on 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHUONG N HOANG/           Examiner, Art Unit 2194                                                                                                                                                                                             

/DOON Y CHOW/           Supervisory Patent Examiner, Art Unit 2194